DETAILED ACTION

Drawings
Figures 1A to 2F should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25 and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.
The issue of a lack of adequate written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention. The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.
The limitations, “irregular shapes,” lack support in the original disclosure.  Generally, what shapes would constitute “irregular” is not supported without defining what shape(s) is/are regular.  The original disclosure fails to define shape(s) that is/are regular: and as a consequence, fails to define shape(s) that is/are irregular.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-32 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claims 21-32: The limitation, “fraud prevention device,” is indefinite.  The specification uses the limitation, “chip fraud prevention system,” but not “fraud prevention device.”  It is unclear whether the claimed, “fraud prevention device,” is intended to be the same as “chip fraud prevention system,” in the specification.  The fact that the term, “device,” (not ‘fraud prevention device’) is used throughout the specification also adds to the confusion.  Consequently, the metes and bound of the limitation, “fraud prevention device,” is indefinite.  For example, whether the “fraud prevention device” only include the chip 310, the chip pocket 315, the one or more peaks and one or more valleys 320, and the immediate surrounding portions of the card 305 that supports the chip pocket 315 or that the “fraud prevention device” also include entire devices that include electronic components having chips is NOT entirely clear.
Re Claim 24: There is insufficient antecedent basis for the limitation, “The chip fraud prevention device.”
Re Claims 26 and 37: The limitations, “the plurality of peaks and the plurality of valleys are formed in different shapes, lengths, or dimensions,” are indefinite.  The 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-23, 26-35, 37, 39, and 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dlugosch (US 6068191 A).
Re Claim 21: Dlugosch discloses a fraud prevention device, comprising: 
a housing (figs 1 & 2: 1) configured to at least partially encompass an integrated circuit (figs 1 & 2: 2), the housing comprising a peak and a valley; and 
a connection (figs 1 & 2: 3) configured to communicatively couple to the integrated circuit, the connection placed between the peak and the valley (figs 1 & 2: 8), 
wherein the peak and the valley create an uneven surface within the housing.
Re Claim 22: Dlugosch discloses the fraud prevention device of claim 21, wherein the integrated circuit is wholly encompassed in the housing (figs 1 & 2).
Re Claim 23: Dlugosch discloses the fraud prevention device of claim 21, wherein: the housing comprises a plurality of peaks and a plurality of valleys, and the 
Re Claim 24: Dlugosch discloses the chip fraud prevention device of claim 23, wherein the saw tooth milling pattern is associated with an entity.
Re Claims 26 & 37: Dlugosch discloses the fraud prevention device of claim 21 and the fraud prevention method of claim 33, wherein: the housing comprises a plurality of peaks and a plurality of valleys, and the plurality of peaks and the plurality of valleys are formed in different shapes, lengths, or dimensions (Examiner: i) recess in the center of figs 1 & 2 are formed in different shapes, lengths, or dimensions from the recesses on the right and left of the center.  ii) two peaks each defined by being in between left recess and center recess and right recess and center recess in figs 1 & 2 are formed in different shapes, lengths, or dimensions from the peak that is left of the left recess and the peak that is right of the right recess.).
Re Claim 27: Dlugosch discloses the fraud prevention device of claim 21, wherein the fraud prevention device comprises a smartcard (abst: smart card).
Re Claims 28-31: Dlugosch discloses the fraud prevention device of claim 21, wherein the fraud prevention device comprises a wearable device, a vehicle, an appliance, or a smartphone (Examiner: the limitations, a wearable device, a vehicle, an appliance, and a smartphone are intended use; and therefore, does not further define the device that the claims is directed to.).
Re Claim 32: Dlugosch discloses the fraud prevention device of claim 21, wherein the peak and the valley create an uneven cutting process for removal of the 
Re Claim 33: Dlugosch discloses a fraud prevention method, comprising: 
positioning an integrated circuit (figs 1 & 2: 2) at least partially within a housing (figs 1 & 2: 1), the housing comprising a peak and a valley (figs 1 & 2: 8) creating an uneven surface within the housing;
communicatively coupling a connection (figs 1 & 2: 3) to the integrated circuit; 
positioning the connection between the peak and the valley; and
communicatively coupling the connection (figs 1 & 2: 3) to the housing.
Re Claim 34: Dlugosch discloses the fraud prevention method of claim 33, wherein the connection comprises at least one of a wire or a pin (figs 1 & 2: 3).
Re Claim 35: Dlugosch discloses the fraud prevention method of claim 33, wherein: the housing comprises a plurality of peaks and a plurality of valleys, and the plurality of peaks and the plurality of valleys are formed in a saw tooth milling pattern (examiner: spaced apart recesses 8 in figs 1 & 2 form a saw tooth milling pattern).
Re Claim 39: Dlugosch discloses the chip fraud prevention method of claim 33, wherein the shape of the peak and the shape of the valley are randomly generated (Examiner: how the shape of the peak and the shape of the valley are generated does not further define the fraud prevention method that the claim is directed to.).
Re Claim 40: Dlugosch discloses a card, comprising: 
a housing embedded in a substrate (figs 1 & 2: 1), the housing comprising a peak and a valley (figs 1 & 2: 8); an integrated circuit (figs 1 & 2: 2) at least partially encompassed within the housing; and 

wherein the peak and the valley form a saw tooth milling pattern (examiner: spaced apart recesses 8 figs 1 & 2 form a saw tooth milling pattern) within the housing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dlugosch (US 6068191 A).
Re Claims 25, 36, and 38: Dlugosch discloses the fraud prevention device and method of claims 21 and 33 respectively, wherein: the housing comprises a plurality of peaks and a plurality of valleys.
However, Dlugosch does not disclose that the plurality of peaks and the plurality of valleys are formed in a plurality of irregular shapes.
In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).

Re Claim 38: Dlugosch discloses the chip fraud prevention method of claim 33 with the peak and the valley.
However, Dlugosch does not disclose that the peak and the valley are repeated after a predetermined interval.
In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate reHarza in the device and method of Dlugosch for the purpose of accommodating more beads or crimping kinks.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE W KIM whose telephone number is (571)272-5971. The examiner can normally be reached M-F 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAE W KIM/           Examiner, Art Unit 2887   

/THIEN M LE/           Primary Examiner, Art Unit 2887